—Order, Supreme Court, New York County (Walter Tolub, J.), entered December 31, 1996, which, insofar as appealed from, denied, without prejudice and with leave to renew, plaintiffs’ motion to dismiss or sever the third-party action, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in denying the motion. The claims in the two actions are sufficiently intertwined that one trial is both appropriate and judicially efficient (see, Erbach Fin. Corp. v Royal Bank, 203 AD2d 80). Furthermore, plaintiffs have failed to demonstrate prejudice with respect to any substantial right, or that the limited discovery sought by the third-party defendants would unduly delay the trial, particularly since the court addressed such contingency, stating that "if discovery is not completed by the time this action is to be tried then the plaintiffs may renew this application, which would be viewed favorably by the Court.” Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.